Citation Nr: 1130345	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-45 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating greater than 10 percent for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran had active service from July 1981 to November 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  After the hearing, the Veteran submitted additional evidence in the form of a private medical record showing treatment for plantar fasciitis.  He had waived RO jurisdiction over this evidence in the first instance on the record at his hearing.  See 38 C.F.R. § 20.1304(c) (2010).

The issue of a request for approval of school attendance was raised by the Veteran in December 2010, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran appeals for a higher rating than 10 percent for his bilateral plantar fasciitis, which is rated under Diagnostic Code (DC) 5276, for acquired flatfoot, as it does not have its own Diagnostic Code and pes planus is closely analogous.  Under DC 5276, the criteria for a 10 percent rating are moderate impairment with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  The criteria for a 30 percent rating are severe bilateral acquired flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276.

The Veteran has had two VA examinations which indicate that he does not have calluses on his feet.  He insisted during his March 2011 Board hearing that he had such calluses at each VA examination, however, and he submitted a private medical record dated in March 2011 which indicates that he had calluses on the plantar aspect of his left foot near his great toe and on his right foot.  The Veteran also stated during his October 2008 and May 2009 examinations that he sometimes has foot swelling and, although he testified to this effect in March 2011, swelling was not found on either the October 2008 or May 2009 VA examinations.  The examiner indicated in May 2009 that it would be unusual for plantar fasciitis to cause swelling but he did not indicate whether it was at least as likely as not that the Veteran's plantar fasciitis would cause swelling in his case.  

Given the Veteran's testimony concerning the severity of his service-connected bilateral plantar fasciitis, the Board finds that, on remand, he should be scheduled for another VA examination to determine the current nature and severity of this disability.  

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected bilateral plantar fasciitis since March 2011.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for VA examination to evaluate the current nature and severity of his service-connected plantar fasciitis.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to determine whether or not the Veteran has severe plantar fasciitis, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, DC 5276 (2010).  The examiner also should indicate whether swelling is present and, if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it is caused by or associated with the Veteran's service-connected bilateral plantar fasciitis.  A complete rationale must be provided for any opinions expressed.

3.  Thereafter, readjudicate the Veteran's claim for a disability rating greater than 10 percent for bilateral plantar fasciitis.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL. T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

